CUDAHY, Circuit Judge,
concurring in the result.
I do not believe that Judge Castillo misconceived the applicable law nor did he fail to make “the proper inquiry,” as the majority asserts. He did not find, as the majority suggests, that the duties of the current Human Resources Administrator were disposi-tive; instead he relied on the present scope of the position as one indicator of the job held by Milazzo. See, District Court Opinion at 12. (“Rather, we find that the office was always endowed with the potential for making discretionary political judgments.”) (emphasis added).
I believe, however, that there may be genuine issues of fact — particularly whether political affiliation was an appropriate criterion for the position of Human Resources Administrator. I therefore concur in the result.